PER CURIAM
After defendant’s plea of guilty to two charges of theft in the first degree, the trial court orally sentenced him to two consecutive five-year prison terms. The court said nothing about minimum terms of incarceration. However, the judgments purport to order that defendant serve a minimum of two and one-half years on each charge pursuant to ORS 144.110(1).
The state concedes that the minimum terms were not imposed and were included as the result of a scrivener’s error in drafting the judgments.
Judgments modified to delete the minimum sentence provisions; affirmed as modified.